IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-84,779-01


                         EX PARTE TIMOTHY G. KALLA, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. W199-81792-08-HC IN THE 199TH DISTRICT COURT
                            FROM COLLIN COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault of a child and sentenced to twenty years’ imprisonment. The Fourteenth Court of Appeals

affirmed his conviction. Kalla v. State, No. 05-09-01243-CR (Tex. App.—Dallas Feb. 14, 2011)(not

designated for publication).

        Applicant contends that trial counsel rendered ineffective assistance. On June 22, 2016, we

denied this application, based on the trial court’s findings, without a hearing. Subsequently,

Applicant filed a request to reconsider, on our own motion, our ruling and informing the Court that
                                                                                                 2

a habeas hearing was conducted by the trial court on March 30, 2015. On August 16, 2016, this

Court received a transcript of the habeas hearing. After reviewing the transcript, we conclude that

the hearing does not contradict any of the habeas court’s findings. Therefore, we grant Applicant’s

motion, reconsider the original disposition, and deny this application, based on the trial court’s

findings, after a hearing. Relief is denied.



Filed: September 14, 2016
Do not publish